Citation Nr: 0824030	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as a right knee 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, claimed as a right hip disability.

3.  Entitlement to service connection for muscle atrophy of 
the right thigh and right calf, claimed as a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the Des 
Moines, Iowa, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

The veteran provided testimony before the undersigned via a 
hearing at the Des Moines, Iowa, RO, in May 2008.  A 
transcript of that hearing was produced and a copy thereof 
has been included in the claims folder for review. 

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The veteran now suffers from disabilities of the right 
leg in general, degenerative joint disease of the right knee, 
and degenerative joint disease of the right hip.

2.  Degenerative joint disease of the right knee and hip was 
not exhibited within one year of service discharge; and, 
there is no competent evidence that links the veteran's 
current disability of the right leg, knee, and hip to his 
active service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by service and degenerative joint disease (DJD) may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2007).  

2.  Right hip disability was not incurred in or aggravated by 
service and degenerative joint disease (DJD) may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

3.  A right leg disability was not incurred in or aggravated 
by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Ass0istance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
September 2005 prior to the initial adjudication of the 
claim.  This letter informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Further, in March 2006,during the pendency of this claim,  
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (holding that proper section 5103(a) notice 
includes notice as to the degree of disability aspect of the 
claim).  

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in March 2006.  Such a letter was 
provided to the veteran prior to the initial adjudication of 
the veteran's claim.  Said letter specifically discussed the 
contents of Dingess and how the Dingess claim could affect 
the veteran's case.  Because this notice has been provided, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the requirements of a VCAA 
notice has been fully satisfied, there is no error.  Here, 
the appellant is not prejudiced by the Board's consideration 
of his claim as VA has already met all notice and duty to 
assist obligations to the appellant under the VCAA.  In 
essence, the appellant in this case has been notified as to 
the laws and regulations governing service connection claims.  
He has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

As to the duty to assist, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  

All post-service records identified by the veteran have been 
obtained.  Indeed, the record has held open following his May 
2008 personal hearing for the express purpose of permitting 
him the opportunity to submit additional evidence.  Such 
evidence was submitted along with a waiver of AOJ 
consideration.  

It is noted that the veteran served in the US Army during the 
Korean War Era.  The veteran has been notified that his 
service medical records were destroyed in 1973 at the fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As a result of the fire, none of the veteran's 
service medical records are available for review.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant there is a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is clear from the 
various notifications provided to the veteran that he has 
been advised of the alternative evidence that may be 
submitted.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the veteran 
underwent such an examination in April 2006 and the results 
of that examination have been included in the claims folder 
for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
did provide testimony before the undersigned in May 2008.  
During that hearing, the veteran stated that he had been a 
telephone pole climber while in the US Army and that he had 
fallen from a pole.  He asserted that he received treatment 
for the fall and that since that time, he has experienced 
pains and manifestations involving the right knee, right hip, 
and the right leg in general.  The appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  As noted 
above, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

II.  Analysis

The veteran has asserted that while he was serving in the US 
Army, he served as a telephone pole climber.  He has 
submitted copies of documents indicating that he did indeed 
serve as a pole climber for a portion of his enlistment.  The 
veteran contends that he fell from one of the telephone poles 
(in the normal course of his duties) and he injured his right 
knee, hip, and leg.  Moreover, he claims that he received 
treatment for the injury and that eventually he changed his 
duties to that of a driver.  Notwithstanding his change of 
duties, the veteran maintains that since suffering the fall 
from the pole, he has experiencing symptoms and 
manifestations that have developed into the disabilities he 
now suffers from in his right leg, hip, and knee.  He 
therefore asks that service connection be granted for these 
three disabilities.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); and Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The veteran's service medical records are unavailable.  The 
National Personnel Records Center (NPRC) has reported that 
the veteran's medical records were not on file and were 
possibly destroyed in a fire at that facility.  In cases 
where the veteran's service medical records are unavailable 
(or as in this case, probably destroyed) through no fault of 
the claimant there is a "heightened duty" to assist the 
veteran in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2007).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records. Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).

To support his assertions, the veteran has submitted written 
statements along with private medical records stemming from 
1991 to the present.  He has not proffered medical records 
from the period of 1955 to 1991 - meaning that there is a gap 
of 36 years.  That is, although the veteran has asserted that 
he suffered manifestations and symptoms involving the leg, 
hip, and knee from 1955 to 1991, medical records verifying 
such complaints have not been presented.  It is also observed 
that the first diagnosis of degenerative joint disease was 
not made until 1991, which is over three decades post-
service.  In sum, there is no evidence of chronicity or 
continuity of the purported injury and no evidence of a 
diagnosis of degenerative joint disease within one year of 
discharge.

The Board further notes that the private medical records from 
1991, 2001, and 2008 do indeed confirm the presence of 
disabilities of the right leg, hip, and knee, to include 
degenerative joint disease of the hip and knee.  However, and 
most importantly, none of the records indicate, suggest, or 
insinuate that the current disorders were caused by or the 
result of the veteran's military service or any incident 
therein.  None of the doctors who have treated the veteran 
for his maladies have opined that "but for" the 
undocumented fall from the telephone pole in service, the 
veteran would not now suffer from the various claimed 
disabilities.  

Despite the fact that the private medical records have not 
substantiated the veteran's assertions, the VA has conducted 
an independent orthopedic examination of the veteran in order 
to determine the etiology of the claimed disorders.  Said 
examination was accomplished in April 2006 and the results 
have been included in the claims folder for review.  It is 
noted that the examiner did interview the veteran prior to 
the examination and he also reviewed the veteran's available 
medical records and claims folder.  Upon completion of the 
examination, the examiner suggested that the veteran's three 
disorders could be etiologically related to the veteran's 
age, his occupational history, or the purported in-service 
fall.  The examiner did not provide additional comments with 
respect to his hypotheses, nor did he substantiate his 
assertions through annotations to medical treatises and 
articles.  It is obvious that this was based upon a history 
as provided by the veteran, and not from confirmed evidence 
of in-service incurrence.  A medical diagnosis is only as 
credible as the history on which it was based.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a diagnosis "can be no 
better than the facts alleged by the appellant").

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. Appl. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physician and whether or not and to 
the extent to which the physician reviewed the record and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for the 
opinion and that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  For reasons 
discussed immediately below, the Board does not find the 
veteran's history of in-service injury to be credible.  The 
opinion contained in the April 2006 VA examination therefore 
lacks probative value.

Recognition is given to the fact that, because of the NPRC 
fire, the veteran's service medical records are unavailable 
for review.  Therefore, it is not possible to ascertain 
whether the veteran actually suffered from the fall from the 
telephone pole and more importantly, whether he received 
treatment for conditions of the right knee, right hip, and 
right leg.  Nevertheless, the fact remains that the first 
evidence of complaints of right leg disability was in 1991, 
and that the first reference to an in-service right leg 
injury was not made until 2005.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  Here, the Board finds that the lapse in the 
present case completely undermines his purported history.

Additionally, while the VA has requested that the veteran 
provide medical documentation showing complaints involving 
the three conditions following the veteran's discharge from 
service and prior to 1991, said documents had not been 
forthcoming from the veteran.  In other words, while the 
veteran has made assertions concerning symptoms and 
manifestations produced by the three conditions during and 
after service, he has not provided any medical documents that 
would substantiate his assertions.  

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning the treatment he 
received for the three claimed disorders.  However, evidence 
that would support the veteran's assertions has not been 
received by the VA.  To the Board, it appears that the 
veteran has remained passively disinterested in providing 
assistance and has not provided information that is essential 
in obtaining evidence that might substantiate his claim.  See 
Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992).

The Board acknowledges the statements and testimony made by 
the veteran relating his condition to service.  Undoubtedly, 
these statements made by the veteran, and repeated by the 
veteran's accredited representative, were made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that he does have disabilities 
of the right knee, right hip, and right leg that are the 
result of or related to his military service or any incident 
therein.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The record has one medical opinion that indicates that there 
might be a relationship between the three claimed disorders 
and the veteran's military service, but a careful analysis of 
this opinion shows that it is not sufficient to establish 
service connection.  The opinion notes that the veteran's 
disabilities could be possibly due to one of three causes and 
it is based upon the veteran's uncorroborated history so that 
it may not be considered "competent medical evidence."  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 
Vet. App. 406 (1995).  That is, the Board finds that this 
opinion has little evidentiary value and amounts to what in 
essence is "nonevidence" of an etiological relationship to 
service.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996). 

Under these circumstances, the record does not establish that 
the veteran manifested a right knee, right hip, or right leg 
disorder in service.  Nor is a relationship between any 
inservice incidents, including the purported telephone pole 
fall, demonstrated.  In determining whether service 
connection is warranted, the VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  While it is true that the veteran now suffers 
from disabilities affected the right leg, hip, and knee, 
credible medical evidence etiologically linking these 
conditions with the veteran's military service or to a 
possible injury that the veteran suffered therefrom while in 
service has not been presented.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007).  The veteran's claim 
is thus denied.







	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as a right knee 
disability, is denied.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, claimed as a right hip disability, 
is denied.

3.  Entitlement to service connection for muscle atrophy of 
the right thigh and right calf, claimed as a right leg 
disability, is denied.  


____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


